IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 97-50600 c/w
                             No. 97-50601
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARTURO MOLINA-MORENO,

                                          Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
            USDC Nos. EP-96-CR-764-1 & EP-92-CR-115-6
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Arturo Molina-Moreno (Molina) appeals the sentence imposed

on revocation of supervised release, arguing that it is plainly

unreasonable.   We have reviewed the record and the briefs of the

parties and conclude that the 24-month sentence imposed is not

unreasonable given the mandates of 18 U.S.C. § 3583(g), the

maximum sentence of 24 months delineated by that statute, and the

circumstances of the offense that generated the revocation.       See

United States v. Giddings, 37 F.3d 1091, 1092-93, (5th Cir.

1994), cert. denied, 514 U.S. 1008 (1995);     United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    No. 97-50600 c/w 97-50601
                               -2-

Headrick, 963 F.2d 777, 782 (5th Cir. 1992); United States v.

Mathena, 23 F.3d 87, 93 n.13 (5th Cir. 1994).

     AFFIRMED.